Title: [In Congress, May 1775]
From: Adams, John
To: 


      Congress assembled and proceeded to Business, and the Members appeared to me to be of one Mind, and that mind after my own heart. I dreaded the danger of disunion and divisions among Us, and much more among the People. It appeared to me, that all Petitions, Remonstrances and Negotiations, for the future would be fruitless and only occasion a Loss of time and give Opportunity to the Ennemy to sow divisions among the States and the People. My heart bled for the poor People of Boston, imprisoned within the Walls of their City by a British Army, and We knew not to what Plunder or Massacres or Cruelties they might be exposed. I thought the first Step ought to be, to recommend to the People of every State in the Union, to Seize on all the Crown Officers, and hold them with civility, Humanity and Generosity, as Hostages for the Security of the People of Boston and to be exchanged for them as soon as the British Army would release them. That We ought to recommend to the People of all the States to institute Governments for themselves, under their own Authority, and that, without Loss of Time. That We ought to declare the Colonies, free, Sovereign and independent States, and then to inform Great Britain We were willing to enter into Negotiations with them for the redress of all Grievances, and a restoration of Harmony between the two Countries, upon permanent Principles. All this I thought might be done before We entered into any Connections, Alliances or Negotiations with forreign Powers. I was also for informing Great Britain very frankly that hitherto we were free but if the War should be continued, We were determined to seek Alliances with France, Spain and any other Power of Europe, that would contract with Us. That We ought immediately to adopt the Army in Cambridge as a Continental Army, to Appoint a General and all other Officers, take upon ourselves the Pay, Subsistence, Cloathing, Armour and Munitions of the Troops. This is a concise Sketch of the Plan, which I thought the only reasonable one, and from Conversation with the Members of Congress, I was then convinced, and have been ever since convinced, that it was the General Sense, at least of a considerable Majority of that Body. This System of Measures I publicly and privately avowed, without Reserve.
      The Gentlemen in Pensilvania, who had been attached to the Proprietary Interest and owed their Wealth and Honours to it, and the Great Body of the Quakers, had hitherto acquiesced in the Measures of the Colonies, or at least had made no professed opposition to them; many of both descriptions had declared themselves with Us and had been as explicit and as ardent as We were.... But now these People began to see that Independence was approaching they started back. In some of my public Harrangues in which I had freely and explicitly laid open my Thoughts, on looking round the Assembly, I have seen horror, terror and detestation, strongly marked on the Countenances of some of the Members, whose names I could readily recollect, but as some of them have been good Citizens since and others went over afterwards to the English I think it unnecessary to record them here. There is One Gentleman however whom I must mention in Self Defence, I mean Mr. John Dickinson then of Philadelphia, now of Delaware. This Gentleman had been appointed a Member of Congress by the Legislature of Pensilvania about a Week before the Close of the Congress of 1774 and now in 1775 made his Appearance again at the Opening of the Congress of 1775. The Quaker and Proprietary Interests in Pennsilvania now addressed themselves to Mr. Dickinson, who as well as his Wife were Quakers, and in various Ways stimulated him to oppose my designs and the Independence of the Country: and they succeeded so well that although they could not finally prevent any one of my Measures from being carried into compleat Execution, they made him and his Cousin Charles Thompson, and many others of their Friends, my Ennemies from that time to this 2 April 1805. Hence one of the most considerable Causes of Mr. Jeffersons Success in 1801. In some of the earlier deliberations in Congress in May 1775, after I had reasoned at some Length on my own Plan, Mr. John Rutledge in more than one public Speech, approved of my Sentiments and the other Delegates from that State Mr. Lynch, Mr. Gadsden and Mr. Edward Rutledge appeared to me to be of the same Mind. Mr. Dickinson himself told me afterwards, that when We first came together, the Ballance lay with South Carolina. Accordingly all their Efforts were employed, to convert the Delegates from that State. Mr. Charles Thompson, who was then rather inclined to our Side of the Question, told me, that the Quakers had intimidated Mr. Dickinsons Mother, and his Wife, who were continually distressing him with their remonstrances. His Mother said to him “Johnny you will be hanged, your Estate will be forfeited and confiscated, you will leave your Excellent Wife a Widow and your charming Children Orphans, Beggars and infamous.” From my Soul I pitied Mr. Dickinson. I made his case my own. If my Mother and my Wife had expressed such Sentiments to me, I was certain, that if they did not wholly unman me and make me an Apostate, they would make me the most miserable Man alive. I was very happy that my Mother and my Wife and my Brothers, My Wifes Father and Mother, and Grandfather Col. John Quincy and his Lady, Mr. Norton Quincy, Dr. Tufts, Mr. Cranch and all her near Relations as well as mine, had uniformly been of my Mind, so that I always enjoyed perfect Peace at home.... The Proprietary Gentlemen, Israel Pemberton and other principal Quakers, now united with Mr. Dickenson, addressed themselves with great Art and Assiduity to all the Members of Congress whom they could influence, even to some of the Delegates of Massachusetts: but most of all to the Delegates from South Carolina.  Mr. Lynch had been an old Acquaintance of the Penn Family particularly of the Governor. Mr. Edward Rutledge had brought his Lady with him, a Daughter of our former President Middleton. Mr. Arthur Middleton her Brother was now a Delegate in place of his Father. The Lady and the Gentlemen were invited to all Parties and were visited perpetually by the Party, and We soon began to find that Mr. Lynch, Mr. Arthur Middleton, and even the two Rutledges, began to waver and to clamour about Independence. Mr. Gadsden was either, from despair of success, never attempted: or if he was he received no impression from them. I became the dread and terror and Abhorrence of the Party. But all this I held in great contempt. Arthur Middleton became the Hero of Quaker and Proprietary Politicks in Congress. He had little Information and less Argument: in rudeness and Sarcasm his fort lay, and he played off this Artillery without reserve. I made it a rule to return him a Rowland for every Oliver, so that he never got and I never lost any thing from these Rencounters. We soon parted never to see each other more, I believe without a Spark of malice on either Side: for he was an honest and generous fellow with all his Zeal in this cause. The Party made me as unpopular as they could, among all their connections, but I regarded none of these Things. I knew and lamented that many of these Gentlemen, of great Property, high in Office, and of good Accomplishments, were laying the foundations, not of any Injury to me, but of their own ruin, and it was not in my Power to prevent it. When the Party had prepared the Members of Congress, for their purpose, and indeed had made no small impression on three of my own Colleagues, Mr. Dickinson made or procured to be made a Motion for a second Address Petition to the King to be sent by Mr. Richard Penn, who was then bound on a Voyage to England. The Motion was introduced and supported by long Speeches. I was opposed to it, of course; and made an Opposition to it, in as long a Speech as I commonly made, not having ever been remarkable for very long Harrangues, in Answer to all the Arguments which had been urged. When I satt down, Mr. John Sullivan arose, and began to argue on the same side with me, in a strain of Wit, Reasoning and fluency which allthough he was always fluent, exceeded every Thing I had ever heard from him before. I was much delighted and Mr. Dickinson very much terrified at what he said and began to tremble for his Cause. At this moment I was called out to the State house Yard, very much to my regret, to some one who had business with me. I took my hat and went out of the Door of Congress Hall: Mr. Dickinson observed me and darted out after me. He broke out upon me in a most abrupt and extraordinary manner. In as violent a passion as he was capable of feeling, and with an Air, Countenance and Gestures as rough and haughty as if I had been a School Boy and he the Master, he vociferated out, “What is the Reason Mr. Adams, that you New Englandmen oppose our Measures of Reconciliation. There now is Sullivan in a long Harrangue following you, in a determined Opposition to our Petition to the King. Look Ye! If you dont concur with Us, in our pacific System, I, and a Number of Us, will break off, from you in New England, and We will carry on the Opposition by ourselves in our own Way.” I own I was shocked with this Magisterial Salutation. I knew of no Pretensions Mr. Dickenson had, to dictate to me more that I had to catechise him. I was however as it happened, at that moment, in a very happy temper, and I answered him very coolly. “Mr. Dickenson, there are many Things that I can very chearfully sacrifice to Harmony and even to Unanimity: but I am not to be threatened into an express Adoption or Approbation of Measures which my Judgment reprobates. Congress must judge, and if they pronounce against me, I must submit, as if they determine against You, You ought to acquiesce.”—These were the last Words which ever passed between Mr. Dickinson and me in private. We continued to debate in Congress upon all questions publickly, with all our usual Candor and good humour. But the Friendship and Acquaintance was lost forever by an unfortunate Accident, which must now be explained. The more I reflected on Mr. Dickinsons rude Lecture in the State house Yard the more I was vexed with it, and the determination of Congress, in favour of the Petition, did not allay the irritation. A young Gentleman from Boston, Mr. Hitchbourne, whom I had known as a Clerk in Mr. Fitch’s office, but with whom I had no Particular connection or Acquaintance, had been for some days soliciting me, to give him Letters to my Friends in the Massachusetts. I was so much engaged in the Business of Congress in the day time and in consultations with the Members on Evenings and Mornings that I could not find time to write a Line. He came to me at last and said he was immediately to sett off, on his Journey home, and begged I would give him some Letters. I told him I had not been able to write any. He prayed I would write if it were only a Line to my Family, for he said, as he had served his Clerkship with Mr. Fitch he was suspected and represented as a Tory, and this Reputation would be his ruin, if it could not be corrected, for nobody would employ him at the Bar. If I would only give him, the slightest Letters to any of my Friends, it would give him the Appearance of having my Confidence, and would assist him in acquiring what he truly deserved the Character of a Whigg. To get rid of his importunity, I took my Penn, and wrote a very few Lines to my Wife and about an equal Number to General James Warren. Irritated with the Unpoliteness of Mr. Dickinson and more mortified with his Success in Congress, I wrote something like what has been published. But not exactly. The British Printers made it worse, than it was in the Original. Mr. Hitchbourne was intercepted in crossing Hudsons River by the Boats from a British Man of War, and my Letters, instead of being destroyed, fell into the hands of the Ennemy, and were immediately printed, with a little garbling. They thought them a great Prize. The Ideas of Independence, to be sure were glaring enough, and they thought they should produce quarrells among the Members of Congress, and a division of the Colonies. Me they expected utterly to ruin because, as they represented, I had explicitly avowed my designs of Independence. I cared nothing for this. I had made no secret in or out of Congress of my Opinion that Independence was become indispensable; and I was perfectly sure, that in a little time the whole Continent would be of my Mind. I rather rejoiced in this as a fortunate Circumstance, that the Idea was held up to the whole World, and that the People could not avoid contemplating it and reasoning about it. Accordingly from this time at least if not earlier, and not from the publication of “Common Sense” did the People in all parts of the Continent turn their Attention to this Subject. It was, I know, considered in the same Light by others.  I met Colonel Reed soon afterwards, who was then General Washingtons Secretary, who mentioned those Letters to me and said, that Providence seemed to have thrown these Letters before the Public for our good: for Independence was certainly inevitable and it was happy that the whole Country had been compelled to turn their Thoughts upon it, that it might not come upon them presently by Surprize.... There were a few Expressions which hurt me, when I found the Ennemy either misunderstood them or willfully misrepresented them. The Expressions were Will your Judiciary Whip and hang without Scruple. This they construed to mean to excite Cruelty against the Tories, and get some of them punished with Severity. Nothing was farther from my Thoughts. I had no reference to Tories in this. But as the Exercise of Judicial Powers without Authority from the Crown, would be probably the most offensive Act of Government to Great Britain and the least willingly pardoned, my Question meant no more than “Will your Judges have fortitude enough to inflict the severe punishments when necessary as Death upon Murderers and other capital Criminals, and flaggellation upon such as deserve it.” Nothing could be more false and injurious to me, than the imputation of any sanguinary Zeal against the Tories, for I can truly declare that through the whole Revolution and from that time to this I never committed one Act of Severity against the Tories. On the contrary I was a constant Advocate for all the Mercy and Indulgence consistent with our Safety. Some Acts of Treachery as well as Hostility, were combined together in so atrocious a manner that Pardon could not be indulged. But, as it happened, in none of these had I any particular concern.... In a very short time after the Publication of these Letters I received one from General Charles Lee, then in the Army in the neighbourhood of Boston, in which, after expressing the most obliging Sentiments of my Character, he said some Gentlemen had hinted to him, that I might possibly apprehend that he would take Offence at them: But he assured me he was highly pleased with what was said of him in them. The Acknowledgement from me, that he was a Soldier and a Schollar, he esteemed as an honor done to him: and as to his Attachment to his Dogs, when he should discover in Men as much Fidelity, Honesty and Gratitude as he daily experienced in his Dogs, he promised to love Men as well as Dogs. Accordingly the Cordiality between him and me continued, till his Death.
     